MEMORANDUM **
Jose Francisco Dorantes Oliver and Maria del Rosario Hernandez, married natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying them motion to reopen removal proceedings in which an immigration judge (“IJ”) denied their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen because petitioners failed to set forth any new facts or present any new evidence to demonstrate the requisite hardship. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen “shall state the new facts that will be proven at a hearing to be held if the motion is granted and shall be supported by affidavits or other evidentiary material”).
We lack jurisdiction to review the BIA’s underlying order dismissing petitioners’ appeal from the IJ’s decision because this *392petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.